COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 In the Matter of P.M., a Juvenile,          §             No. 08-15-00038-CV

                      Appellant              §                Appeal from the

                                             §               65th District Court

                                             §            of El Paso County, Texas

                                             §                (TC# 13,01271)

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until September 26, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before September 26,

2015.

        IT IS SO ORDERED this 28th day of August, 2015.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.